0DETAILED ACTION

Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claims 21, 23, 29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art, Riyoko (JP 06-133411 A).

As per claim 21 Ryoko teaches an assistant robot (see Fig. 1, page 3, constitution section) to assist a primary robot (see Fig. 1, page 3, constitution section and Fig. 2), the assistant robot (see Fig. 1, page 3, constitution section) comprising: a communicator to transmit or receive data (see par. [0001], for remote control that transmit/receive data); a charger to charge a battery (see page 3, construction section, for electric power supply-charging); and a controller (see page 3, construction section) to control an operation of the assistant robot (see Fig. 1, page 3, constitution section), the controller being configured to (see page 3, construction section): identify a battery level (see page 3, construction section, for receiving signal of small quantity of residual power which equates battery power level) of a battery of the primary robot (see Fig. 1, page 3, constitution section); determine whether to charge the battery of the primary robot (see Fig. 1, page 3, constitution section), based on an 
 Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Ryoko into the intended end result, thereby improving the assistant robot as a whole.
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
  
As per claim 23, Ryoko teaches wherein the communicator (see par. [0001], for remote control that transmit/receive data) is further configured to 

As per claim 24, Ryoko teaches wherein the preset battery level is 100% (see page 3, construction section, for receiving signal of small quantity of residual power which equates battery power level).  

As per claim 29, Ryoko teaches further comprising a display to display at least one image, wherein the controller (see page 3, construction section) is further configured to output, to the display, a message indicating that the battery is being charged (see page 3, construction section, for battery charging), when the assistant robot (see Fig. 1, page 3, constitution section) is charging the battery of the primary robot (see Fig. 1, page 3, constitution section).  





As per claim 31, Ryoko teaches wherein the controller (see page 3, construction section) is further configured to perform a control operation (see pars. [0014 and 0015]) when the input for requesting the guiding direction is received, the control operation (see pars. [0014 and 0015]) including: calculating a moving path of the assistant robot (see Fig. 1, page 3, constitution section) and a moving distance of the assistant robot (see Fig. 1, page 3, constitution section) from a current position of the assistant robot (see Fig. 1, page 3, constitution section) to a destination; moving the assistant robot (see Fig. 1, page 3, constitution section) to the destination, when the calculated moving distance is equal to or greater than a preset distance (see par. [0027], wherein restriction of moving range has shown clear evidence of preset distance); and outputting a map image including information on the moving path to a display provided in the assistant robot (see Fig. 1, page 3, constitution section), when the calculated moving distance is less than the preset distance (see par. [0027], wherein restriction of moving range has shown clear evidence of preset distance).  

with respect to claim 35, Ryoko teaches wherein the assistance requesting message is at least one of a charging requesting message, a repairing requesting message, or a guiding requesting message (see page 3, construction section, for receiving signal of small quantity of residual power 


Claims 22, 25-28, 29, 32-34  and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art, Riyoko (JP 06-133411 A) as applied to claims 21, 33 and 38 above, and further in view of Admitted Prior Art, Cheol et al. (KR 10-2008-0090150 A).

As per claims 22, 25-28, 29, 32-34, and 36-40, Ryoko teaches substantially a communicator is configured to receive (see par. [0001], for remote control that transmit/receive data), requesting charging of the battery of the primary robot (see Fig. 1, page 3, constitution section), and wherein the controller (see page 3, construction section) is configured to control the assistant robot (see Fig. 1, page 3, constitution section) to move within a preset distance (see par. [0027], wherein restriction of moving range has shown clear evidence of preset; distance) from the primary robot (see Fig. 1, page 3, constitution section), with respect to claim 25, Ryoko teaches wherein the preset battery level (see page 3, construction section, for receiving signal of small quantity of residual power which equates battery power level) is sufficient to permit the primary robot (see Fig. 1, page 3, constitution section); with respect to claim 26, Ryoko teaches wherein the controller (see page 3, construction section) is further configured to: calculate a distance between the 
claim 34, Ryoko teaches constitution section) assisting system of claim 33, wherein the plurality of assistant robot (see Fig. 1, page 3, constitution section)s includes at least one of a charging robot (see Fig. 1, page 3, constitution section) to charge batteries of the primary robot (see Fig. 1, page 3, constitution section)s, a repairing robot (see Fig. 1, page 3, constitution section) to repair predetermined devices of the primary robots (see Fig. 1, page 3, constitution section), or a guiding robot (see Fig. 1, page 3, constitution section); with respect to claim 36, Ryoko teaches wherein determine a type of 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Ryoko, the server as taught by Cheol et al., because this modification would have allowed an “external service server receives the information as to the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US-20170123423 is directed to An automatic driving vehicle has an automatic driving mode in which autonomous traveling is carried out, the automatic driving vehicle including: behavior setup receiving means configured to receive a setup for a behavior after getting out from the automatic driving vehicle, the setup being to be inputted when a driver or passenger gets out from the automatic driving vehicle; and control means configured to control conduct of the behavior on the basis of the setup. A program is provided for the automatic driving vehicle which includes a computer, the program causing the computer to function as: behavior setup receiving means configured to receive a setup for a behavior after getting out from the automatic driving vehicle, the setup being inputted by a driver or passenger who gets out from the automatic driving ;
US-20190005545 is directed to a method of operating a moving robot including receiving a touch input or a voice input including a predetermined keyword, determining a guidance destination based on the predetermined keyword, creating a route to the determined guidance destination, moving along the created route, and displaying an advertisement image based on the predetermined keyword, thereby improving advertising effects and user satisfaction;
US-20200130197 is directed to a moving robot including: a voice input unit configured to receive a voice input of a user; a first display capable of receiving a touch input; a second display larger than the first display; and a controller configured to perform control such that a screen to be displayed in response to the voice input or the touch input is displayed on at least one of the first display or the second display based on a type and an amount of information included in the screen, and accordingly, it is possible to provide information and services more effectively using the two displays;
US-20190375093 is directed to A apparatus includes a display; and a controller configured to: cause the display to display a user interface screen for a baggage; acquire information from a ;
US-9717387 is directed to Apparatus and methods for training and operating of robotic appliances. Robotic appliance may be operable to clean user premises. The user may train the appliance to perform cleaning operations in constrained areas. The appliance may be configured to clean other area of the premises automatically. The appliance may perform premises exploration and/or determine map of the premises. The appliance may be provided priority information associated with areas of the premises. The appliance may perform cleaning operations in order of the priority. Robotic vacuum cleaner appliance may be configured for safe cable operation wherein the controller may determine one or more potential obstructions (e.g., a cable) along operating trajectory. Upon approaching the cable, the controller may temporarily disable brushing mechanism in order to prevent cable damage;
Zhang et al., is directed to Battery swapping and wireless charging for a home robot system with remote human assistance;
Arvin et al., is directed to Swarm Robots Long Term Autonomy Using Moveable Charger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale


			



/McDieunel Marc/
Primary Examiner, Art Unit 3664B